  Case 17-03495       Doc 54   Filed 03/13/20 Entered 03/15/20 12:09:58                 Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.: 17-03495
Edward J Murphy                               )               (Jointly Administered)
Lynne A Murphy                                )               Chapter: 13
                                              )
                                                              Honorable Janet S. Baer
                                              )
                                              )               Kane
               Debtor(s)                      )

            ORDER GRANTING MOTION TO USE, SELL, OR LEASE PROPERTY

       THIS CAUSE COMING ON TO BE HEARD on the motion of Debtors to use, sell, or lease
property, the Court being advised in the premises, and due notice having been given;

  IT IS HEREBY ORDERED THAT:

   1. The Debtors' Motion to use, sell, or lease property located at 1667 Blackwell Ln Aurora, IL 60504
is granted as set forth herein.

  2. The mortgage lien held by Quicken Loans Inc. shall be paid in full at closing pursuant to a proper
payoff letter or, in the event of a short-sale, payoff will be subject to Quicken Loans Inc.'s short-sale
approval.

   3. The Debtors will provide the Trustee with a complete copy of the closing statement within 10 days
of closing.

  4. The Debtors shall be paid the first $30,000 as their homestead exemption.

  5. The Debtors will be paying their bankruptcy case off in full with a dividend of 100% to general
unsecured creditors, in the amount of $30,330.00.

                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: March 13, 2020                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
